 



SH 10/17/05
AGREEMENT
For
PURCHASE AND SALE
of
CUSTOMER ACCESS LINES
Dated as of October __, 2005
By and Among
SPRINT COMMUNICATIONS COMPANY, L.P.,
SPRINT COMMUNICATIONS COMPANY OF VIRGINIA, INC.,
And
TRINSIC, INC.

 



--------------------------------------------------------------------------------



 



AGREEMENT FOR PURCHASE AND SALE OF CUSTOMER ACCESS LINES
     This Agreement for Purchase and Sale of Customer Access Lines (this
“Agreement”) is made and entered into this [___] day of October, 2005, by and
among Sprint Communications Company, L.P., a Delaware limited partnership
(“Sprint”), Sprint Communications Company of Virginia, Inc., a Virginia
corporation (“Sprint Virginia”) and Trinsic, Inc. (formerly known as Z-Tel
Technologies, Inc.), a Delaware Corporation (“Buyer”). Sprint and Sprint
Virginia are sometimes referred to herein individually as a “Seller” and
collectively as “Sellers”).
RECITALS
     A. Sellers currently provide wireline telecommunications services to
certain retail and commercial customers to whom Buyer’s affiliate, Trinsic
Communications, Inc., formerly known as Z-Tel Communications, Inc., provides
maintenance and other ancillary services (the “Customers”) pursuant to the
Agreement for Resale of Local Wireline Telecommunications Service and Provision
of Ancillary Services between Z-Tel Communications Inc. and Sprint
Communications Company L.P. dated as of February 4, 2003 (the “Service
Agreement”). Sellers have certain contractual rights and obligations with
respect to the Customers receiving such services.
     B. Sellers desire to sell, convey, assign, transfer and deliver to Buyer,
and Buyer desires to buy, assume and accept from Sellers, all of Sellers’ rights
and obligations to provide and operate wireline telecommunication services to
the Customers under the Customer Contracts all as set forth hereinafter.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Sellers and Buyer
agree as follows:
ARTICLE 1
PURCHASE AND SALE OF ASSETS
     1.1. Purchase and Sale of Transferred Assets. Upon the terms and subject to
the conditions hereinafter set forth and any possible adjustment pursuant to
Section 6.1.3 hereof, at the Closing described in Article 3, Sellers agree to
sell, convey, transfer and assign to Buyer the “Transferred Assets,” and Buyer
agrees to purchase and receive such Transferred Assets from Sellers and pay
Sellers the Purchase Price (as defined in Section 1.3 below). Sellers shall
retain the Excluded Assets.
     1.2. Assumption of Obligations by Buyer. Buyer covenants and agrees that,
on the Closing Date, it shall execute and deliver to Sellers an Assumption
Agreement in substantially the form attached as Exhibit A (the “Assumption
Agreement”) pursuant to which Buyer will assume and agree to perform and
discharge the Assumed Liabilities as and when due. Except for the Assumed
Liabilities, the parties agree that Buyer will not assume any liability or
obligation of either Seller, including any liability relating to the Excluded
Assets or any events (including

 



--------------------------------------------------------------------------------



 



events related to the use, conduct or operation of the Transferred Assets)
arising prior to the Closing Date. All such liabilities not assumed by the Buyer
pursuant to this Section 1.2 shall be retained by the Sellers and shall
hereafter be referred to as the “Retained Liabilities.”
     1.3. Purchase Price. Buyer shall pay to Sellers as consideration for the
sale of the Transferred Assets and the assumption of the Assumed Liabilities,
subject to the adjustment set forth in Section 1.3.3 below, a total purchase
price (the “Purchase Price”) equal to the product of (i) One Hundred Dollars
($100.00), multiplied by (ii) the number of active In-Service Customer Access
Lines at the close of business on the day immediately preceding the Closing
Date. For purposes hereof, “In-Service Customer Access Lines” shall mean all
Customer Access Lines being serviced by Buyer or its affiliate under the Service
Agreement that are active and are not in either a suspend or post-close
treatment status, as determined by the parties and otherwise consistent with
past practices for establishing the number of Customer Access Lines being
serviced by Buyer or its affiliate under the Service Agreement. In the event
that Buyer elects to proceed with a partial closing of the transaction
contemplated herein pursuant to Section 3.5 based on an agreed upon Partial
Closing Schedule, then the “In-Service Customer Access Lines” shall include only
those Customer Access Lines included on the Partial Closing Schedule that are
active and are not in either a suspend or post-close treatment status, as
determined by the parties and otherwise consistent with past practices for
establishing the number of Customer Access Lines being serviced by Buyer or its
affiliate under the Service Agreement. The Purchase Price shall be paid as
follows:
          1.3.1. Cash Payment at Closing. Buyer shall pay to Sellers at Closing
by wire transfer of immediately available funds an amount equal to the product
of (i) Twenty-Five Dollars ($25), times (ii) the number of In-Service Customer
Access Lines at Closing, as determined above. Such cash payment at Closing will
be funded partially with the escrowed funds established pursuant to Section 3.b.
of the Letter of Intent (the “Letter of Intent”), dated July 29, 2005, between
Buyer and Seller (the “Escrowed Funds”). This portion of the Purchase Price will
be paid by Buyer to Seller in immediately available funds to a bank account
designated by Seller.
          1.3.2. Post-Closing Payments. Beginning on the last day of the month
immediately following the month in which the Closing Date occurs, Buyer shall
pay to Sellers, by wire transfer of immediately available funds to a bank
account designated by Sellers, 15 equal monthly installments equal to the
product of (i) Five Dollars ($5), times (ii) the number of In-Service Customer
Access Lines at Closing as determined above.
          1.3.3. Adjustment to Per Line Purchase Price. In the event that the
Attrition Rate for any two (2) consecutive calendar months during the period
beginning on the date which is thirty (30) days after the public announcement by
Buyer of the execution of this Agreement and ending on the Closing Date (the
“Post-Execution Period”), exceeds the Pre-Execution Average Attrition Rate by
(i) between 30% and 39.99%, the price set forth in Section 1.3(i) above shall be
reduced from One Hundred Dollars ($100) to Eighty Dollars ($80), (ii) between
40% and 49.99%, the price set forth in Section 1.3(i) above shall be reduced
from One Hundred Dollars ($100) to Sixty Dollars ($60), and (iii) 50% or more,
the price set forth in Section 1.3(i) above shall be reduced from One Hundred
Dollars ($100) to Forty Dollars ($40). For purposes of this Agreement,
“Attrition Rate” means with respect to any month, the percentage of Customer

2



--------------------------------------------------------------------------------



 



Access Lines lost during such month as compared to the month immediately
preceding such month derived by dividing (i) the number of Customer Access Lines
existing on the last day of such month by (ii) the number of Customer Access
Lines existing on the last day of the immediately preceding month, and
“Pre-Execution Average Attrition Rate” shall mean the average of the Attrition
Rates for the three consecutive calendar months ending with the full calendar
month ending immediately preceding the date that Buyer publicly announces the
execution of this Agreement. For purposes of calculating both the Attrition Rate
for any month during the Post-Execution Period and the Pre-Execution Average
Attrition Rate, the 4,800 customer access lines in Louisiana that have been lost
due to Hurricane Katrina (or that have been identified by Sprint as reasonably
likely to be terminated due to extended loss of service as a result of Hurricane
Katrina) shall be excluded from the calculation and shall be treated as never
having been in service.
     1.4. Prorations. All taxes imposed on a periodic basis (including personal
property taxes, ad valorem taxes, franchise fees or taxes and similar taxes and
assessments with respect to the Transferred Assets), all utility payments and
all other periodic charges and expenses arising from the operations of the
Business shall be prorated between Buyer and Sellers as of 11:59 p.m., central
Time, on the Closing Date. With respect to measurement periods that include (but
do not end on) the Closing Date (all such periods of time being hereinafter
called “Proration Periods”), Sellers shall be responsible for the portion of any
such liabilities that relates to the portion of such Proration Period ending on
the Closing Date, which shall be deemed to be the amount of such liability for
the entire Proration Period multiplied by a fraction, the numerator of which is
the number of days in the portion of the Proration Period ending on the Closing
Date, and the denominator of which is the number of days in the Proration
Period. Buyer shall be responsible for the portion of any such liabilities that
relates to the portion of such Proration Period beginning after the Closing
Date, which shall be deemed to be the amount of such liability for the entire
Proration Period multiplied by a fraction, the numerator of which is the number
of days in the portion of the Proration Period beginning on the day following
the Closing Date, and the denominator of which is the number of days in the
Proration Period. On the Closing Date, Buyer shall reimburse Sellers, on this
prorated basis, for Buyer’s portion of any such Proration Period liabilities
that have been paid before the Closing Date. Sellers shall reimburse Buyer, on
this prorated basis, for Sellers’ portion of any such Proration Period
liabilities paid on or after the Closing Date within five (5) business days of
Sellers’ receipt of an invoice (including reasonable support for the calculation
of the invoiced amount) from Buyer for such liabilities, but no earlier than
five (5) days prior to the due date for the payment of any such liability. To
the extent that Buyer or Sellers have not reimbursed the other party for such a
Proration Period liability for which Buyer or Sellers are responsible by the due
date for such reimbursement, the amount of such reimbursement payment shall bear
simple interest at the rate of 8% per annum.
     1.5. Allocation of the Purchase Price for Tax Purposes. Sellers may, in
their discretion, make an allocation (the “Allocation”) of the Purchase Price,
the Assumed Liabilities and other relevant items to the individual assets or
classes of assets comprising the Transferred Assets in accordance with
Section 1060 of the United States Internal Revenue Code of 1986, as amended (the
“Code”). Buyer agrees not to make any filing or take any position with any
Governmental Authority that is inconsistent with the Allocation.

3



--------------------------------------------------------------------------------



 



     1.6. Transfer Taxes. Buyer and Sellers shall equally bear and be
responsible for any Transfer Taxes imposed by any Governmental Authorities in
connection with the sale, transfer or assignment of the Transferred Assets or
otherwise on account of the Transactions, regardless of whether Buyer or Sellers
are assessed therefore. Buyer and Seller shall each pay their share of such
Transfer Taxes directly to the taxing authorities unless the parties mutually
agree to coordinate the payment of such taxes in a different manner. If either
party pays any Transfer Taxes directly, such party shall provide to other within
ten (10) days of each such payment written evidence of receipt of such payment
by the appropriate taxing authority.
ARTICLE 2
ACCESS
     2.1. Access to Books and Records. Upon execution of this Agreement,
Sellers, upon reasonable notice from Buyer, shall permit Buyer and its
authorized representatives reasonable access during customary business hours at
Sellers’ place of business to the books and records, contracts, permits and
other relevant data, information and things pertaining to the Transferred
Assets.
     2.2. Access to Customer Data. Upon execution of this Agreement, Sellers
shall provide Buyer with all customer information and data relating to the
Transferred Assets as reasonably requested by Buyer that pertains to the
Transferred Assets, including but not limited to, customer test files and
universal service order code definitions. Upon the request of Buyer, Sellers
shall provide Buyer with a complete computer download of all customer service
records for Customers (including the feature sets, pricing and packages sold to
the customer).
ARTICLE 3
CLOSING
     3.1. Closing. Upon the terms and subject to the conditions of this
Agreement, the consummation of the purchase and sale of the Transferred Assets
and the assignment and assumption of the Assumed Liabilities (the “Closing”)
shall take place at such location, date and time as the parties may mutually
determine, within three (3) days following the satisfaction or waiver of all the
conditions precedent to Closing, including, but not limited to: (i) the
conditions precedent to Closing set forth in this Article 4, and (ii) the
receipt of all necessary Governmental Approvals. The date that the Closing
actually occurs is referred to as the “Closing Date.” In lieu of attending the
Closing, the parties may consummate the Closing by exchanging documents via
e-mail, facsimile and overnight courier in a mutually acceptable manner. The
Closing shall be deemed to have occurred as of 11:59 p.m., Central Standard
Time, on the Closing Date.
     3.2. Deliveries by Sellers to Buyer. At or prior to the Closing, Sellers
will deliver to Buyer:
          3.2.1. A duly executed Interim Process Agreement (as defined in
Section 6.2.6. below);

4



--------------------------------------------------------------------------------



 



          3.2.2. A duly executed Assignment and Assumption Agreement in
substantially the form attached as Exhibit A;
          3.2.3. A duly executed closing certificate of each Seller signed by
the appropriate officer of the Seller certifying as to the fulfillment of the
conditions set forth in Sections 4.1.1 and 4.1.2 of this Agreement is
substantially the form attached as Exhibit B;
     3.3. Deliveries by Buyer to Sellers. At or prior to the Closing, Buyer will
deliver to Sellers:
          3.3.1. The Purchase Price as required by Section 1.3, together with
any proration payment required to be paid on the Closing Date pursuant to
Section 1.4, and the amount of any Transfer Taxes to be paid by Sellers as
provided in Section 1.6;
          3.3.2. A duly executed closing certificate of Buyer signed by the
appropriate Officer or Buyer certifying as to the fulfillment of the conditions
set forth in Section 4.2.1 and 4.2.2 of this Agreement in substantially the form
attached as Exhibit C;
          3.3.3. A duly executed Interim Process Agreement; and
          3.3.4. A duly executed Assignment and Assumption Agreement in
substantially the form attached as Exhibit A.
     3.4. Further Assurances. Except as otherwise provided herein, all
instruments of conveyance, assignment or transfer referred to herein, all sums
of money, and all records and data to be delivered as specified in this
Agreement shall be delivered at or prior to the Closing. The parties agree
following the Closing to execute and deliver such further instruments of
conveyance, assignment and assumption as may be reasonably necessary to
consummate the Transactions and to give effect to the transfer of the
Transferred Assets and the assumption of the Assumed Liabilities.
     3.5. Partial Closing. In the event that the parties do not receive all of
the Governmental Approvals required to transfer all of the Customer Access Lines
originally contemplated to be transferred pursuant to this Agreement, Buyer
shall deliver to Sellers a schedule listing the Customer Access Lines with
respect to which the necessary Governmental Approvals have been received (the
“Partial Closing Schedule”). Within two (2) business days of receipt of such
Partial Closing Schedule from Buyer, Sellers shall provide any objection to
Buyer in writing and shall provide written evidence of any such Governmental
Approval that has been obtained with respect to any Customer Access Line Sellers
believe should be included on the Partial Closing Schedule. The parties agree to
use commercially reasonable efforts to resolve any dispute that may arise with
respect to the Customer Access Lines to be included on the Partial Closing
Schedule. Upon final determination of the Partial Closing Schedule, Buyer and
Sellers shall proceed to a closing with respect to those Customer Access Lines
included on the Partial Closing Schedule. In the event of a partial closing
pursuant to this Section 3.5, Buyer shall only accept and purchase from Sellers
and Sellers shall only sell and transfer to Buyer those Customer Access Lines
with respect to which all required Governmental Approvals have been received and
which are set forth on the Partial Closing Schedule. Buyer and Sellers agree,
for a reasonable period following any partial closing, to use commercially
reasonable efforts (i) to

5



--------------------------------------------------------------------------------



 



obtain the necessary Governmental Approvals required to transfer those Customer
Access Line not transferred as part of such partial closing and (ii) to effect
such transfer of the remaining Customer Access Lines upon receipt of such
Governmental Approval.
ARTICLE 4
CONDITIONS
     4.1. Conditions to Buyer’s Obligations. The obligation of Buyer to
consummate the Transactions shall be subject to the satisfaction, on or prior to
the Closing Date, of each of the following conditions, any of which may be
waived by Buyer in writing:
          4.1.1. Representations and Warranties. All representations and
warranties of Sellers made in this Agreement shall be true and correct in all
material respects as of the Closing Date, except for such representations and
warranties that are made expressly as of an earlier date which shall be true and
correct as of date made.
          4.1.2. Covenants and Agreements. Sellers shall have performed and
complied in all material respects with all covenants and agreements required or
contemplated by the Transaction Documents to be performed by it on or prior to
the Closing Date.
          4.1.3. Governmental Approvals. The Governmental Approvals shall have
been obtained and shall be in full force and effect; provided, however, that
Buyer shall be permitted to waive this condition as it relates to having
received all Governmental Approvals and proceed with a closing pursuant to
Section 3.5 of this agreement with respect to those Customer Access Lines with
respect to which such Governmental Approvals have been received.
          4.1.4. Legal Proceedings; No Injunction. No action or proceedings
before any court or Governmental Authority shall be pending or threatened
wherein an unfavorable judgment, decree or order would (a) prevent the carrying
out of this Agreement, or any of the transactions contemplated herein,
(b) declare unlawful the transactions contemplated by this Agreement, (c) cause
such transactions to be rescinded, (d) permit consummation of the transactions
contemplated herein or therein subject to the imposition of substantial damages
on Buyer, or (e) materially affect the right of Buyer to own the transferred
Assets.
          4.1.5. Certificates and Other Documents. Sellers shall have executed
and delivered the certificates and other documents required by Sections 3.2 and
3.4.
          4.1.6. No Material Adverse Effect. Subsequent to the date hereof,
there shall have occurred no casualty or other event or change, not subsequently
cured by Sellers, which has resulted in a Material Adverse Effect.
     4.2. Conditions to Sellers’ Obligations. The obligation of Sellers to
consummate the Transactions shall be subject to the satisfaction, on or prior to
the Closing Date, of each of the following conditions, any of which may be
waived by Sellers in writing:
          4.2.1. Representations and Warranties. All representations and
warranties of Buyer made in this Agreement shall be true and correct in all
material respects as of the Closing

6



--------------------------------------------------------------------------------



 



Date except for such representations and warranties that are made expressly as
of an earlier date which shall be true and correct as of date made.
          4.2.2. Covenants. Buyer shall have performed and complied with all
covenants and agreements required or contemplated by the Transaction Documents
to be performed by it on or prior to the Closing Date.
          4.2.3. Governmental Approvals. All Governmental Approvals shall have
been obtained and shall be in full force and effect.
          4.2.4. Legal Proceedings; No Injunction. No action or proceeding
before any court or Governmental Authority shall be pending or threatened
wherein an unfavorable judgment, decree or order would (a) prevent the carrying
out of this Agreement or any of the transactions contemplated herein (b) declare
unlawful the transactions contemplated by this Agreement (c) cause such
transactions to be rescinded, or (d) permit consummation of the transactions
contemplated herein subject to the imposition of substantial damages on Sellers.
          4.2.5. Certificates and Other Documents. Buyer shall have delivered
the certificates and other documents required under Sections 3.3 and 3.4.
          4.2.6. Purchase Price. Buyer shall have delivered the Purchase Price
to Sellers in the manner specified in Section 1.3.1.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES
     5.1. Buyer’s Representations and Warranties. Buyer represents and warrants
to Sellers that:
          5.1.1. Organization. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, with full
authority: (i) to execute and deliver the Transaction Documents, to consummate
the Transactions and to perform all of its obligations under the Transaction
Documents, and (ii) to own, lease or otherwise hold the assets owned, leased or
held by it. Buyer has obtained all approvals necessary to authorize the
execution, delivery and performance of this Agreement, and Buyer has obtained,
or will have obtained prior to Closing, all approvals necessary to consummate
the Transactions and authorize the execution, delivery and performance of the
Transaction Documents.
          5.1.2. Authority. This Agreement has been, and when executed by Buyer
each of the other Transaction Documents will be, duly and validly executed and
delivered by Buyer and the authorization referenced in Section 3.3.2 has been
obtained by Buyer. This Agreement constitutes, and when executed by Buyer each
of the other Transaction Documents will constitute, the valid and binding
agreement of Buyer enforceable against Buyer in accordance with its terms,
except to the extent that such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other Laws relating to
creditors’ rights generally and by principles of equity.

7



--------------------------------------------------------------------------------



 



          5.1.3. No Restrictions Against Transactions. The execution, delivery
and performance of this Agreement and the Transaction Documents by Buyer do not,
and the fulfillment by Buyer of its obligations under this Agreement and the
Transaction Documents will not, conflict with, violate or result in the breach
of any provision of (i) the Articles of Incorporation or Bylaws (or comparable
governing documents or instruments) of Buyer or (ii) any contract, agreement,
instrument or other legally binding arrangement to which Buyer is a party or by
which any of Buyer’s assets are bound. The execution, delivery and performance
of this Agreement and the Transaction Documents by Buyer will not violate any
Law. Except as set forth on Schedule 5.1.3 and except for the FCC Approvals and
PUC Approvals the parties contemplate obtaining pursuant to Sections 6.2.3 and
6.2.4 of this Agreement, Buyer’s execution, delivery and performance of this
Agreement and the Transaction Documents do not require authorization or approval
of, or filing with, any Governmental Authority.
          5.1.4. Brokers. Buyer has not paid or become obligated to pay any fee
or commission to any broker, finder, investment banker or other intermediary in
connection with the transactions contemplated by this Agreement in such a manner
as to give rise to a valid claim against Sellers for any broker’s or finder’s
fees or similar fees or expenses.
          5.1.5. Litigation. As of the date hereof there are no actions, suit,
proceedings, claims, arbitrations or investigations, either at law or in equity,
of any kind now pending (or to Buyer’s Knowledge threatened) against Buyer
(i) that question the validity of any of the Transaction Documents or the
Transactions; or (ii) that seek to delay, prohibit or restrict in any manner any
actions taken or contemplated to be taken by Buyer under the Transaction
Documents.
          5.1.6. Funding. Buyer will have adequate funding to deliver the
Purchase Price at Closing as contemplated in the Agreement.
     5.2. Sellers’ Representations and Warranties. Each of the Sellers
represents and warrants to Buyer that:
          5.2.1. Organization. Sprint is a limited partnership duly validly
existing and in good standing under the laws of the State of Delaware and Sprint
Virginia is a corporation duly and validly existing and in good standing under
the laws of the State of Virginia. Sellers have full power and authority to
execute and deliver the Transaction Documents, to consummate the Transactions
and to perform all of its obligations under the Transaction Documents. Sellers
have obtained all corporate and partnership approvals necessary to consummate
the Transactions and authorize the execution, delivery and performance of the
Transaction Documents.
          5.2.2. Authorization, Execution and Delivery. This Agreement has been,
and when executed by Sellers each of the other Transaction Documents will be,
duly and validly executed and delivered by Sellers. This Agreement constitutes,
and when executed by Sellers each of the other Transaction Documents will
constitute, the valid, legal and binding agreement of Sellers enforceable
against each Seller in accordance with its terms, except to the extent that such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other Laws relating to creditors’ rights generally
and by principles of equity.

8



--------------------------------------------------------------------------------



 



          5.2.3. Transferred Assets. Sellers have good title to all of the
Transferred Assets free and clear of all Encumbrances.
          5.2.4. Governmental Authorization. Except as set forth on
Schedule 5.2.4 and except for the FCC Approvals and PUC Approvals the parties
contemplate obtaining pursuant to Sections 6.2.3 and 6.2.4 of this Agreement,
Sellers’ execution, delivery and performance of this Agreement and the
Transaction Documents do not require authorization or approval of, or filing
with, any Governmental Authority.
          5.2.5. Litigation. As of the date hereof there are no actions, suits,
proceedings, claims, arbitrations or investigations, either at law or in equity,
of any kind now pending (or to Sellers’ Knowledge threatened) against either
Seller (i) that relate to the Transferred Assets; (ii) that question the
validity of any of the Transaction Documents or the Transactions; or (iii) that
seek to delay, prohibit or restrict in any manner any actions taken or
contemplated to be taken by either Seller under the Transaction Documents.
          5.2.6. Tax Matters. All taxes and assessments, including interest and
penalties thereon, of any kind whatsoever accrued with respect to the Business
through the Closing Date (other than Transfer Taxes and taxes subject to
proration pursuant to Section 1.4) have been or will be paid in full by a
Seller. There are no liens for federal, state or local taxes upon the
Transferred Assets, except for statutory liens for taxes or assessments not yet
delinquent or the validity of which is being contested in good faith by either
Seller in appropriate proceedings, the ultimate liability for which shall remain
the obligation of Sellers. Sellers have timely filed, or will cause to be timely
filed, all material federal, state and local tax returns and reports of any kind
(including income, franchise, sales, use, excise, employment and real and
personal property) which either Seller is obligated to file with respect to the
Business for all periods up to and including the Closing Date.
          5.2.7. No Material Violation. The execution and delivery by Sellers of
the Transaction Documents and the consummation by Sellers of the Transactions
will not: (i) violate any provision of the Articles of Incorporation or Bylaws
(or comparable governing documents or instruments) of either Seller;
(ii) violate any applicable Law issued, enacted, entered or deemed applicable by
any Governmental Authority having jurisdiction over a Seller or any of the
Transferred Assets; (iii) result in a violation or breach of, or constitute
(with or without due notice or lapse of time or both) a default (or give another
party any rights of termination, cancellation or acceleration) under any of the
terms, conditions or provisions of the Customer Contracts; or (iv) result in the
creation or imposition of any Encumbrance on any of the Transferred Assets.
          5.2.8. Customer Contracts. Except as set forth on Schedule 5.2.8, each
of the Customer Contracts is in all material respects valid, binding and
currently in full force and effect and is enforceable by Sellers in accordance
with its terms. Except as set forth on Schedule 5.2.8, neither Seller is in
breach or default in any material respect under any of the Customer Contracts,
and to Sellers’ Knowledge, no other party is in breach or default under any of
the Customer Contracts.

9



--------------------------------------------------------------------------------



 



          5.2.9. Brokers. Neither Seller has paid or become obligated to pay any
fee or commission to any broker, finder, investment banker or other intermediary
in connection with the transactions contemplated by this Agreement in such a
manner as to give rise to a valid claim against Buyer for any broker’s or
finder’s fees or similar fees or expenses.
          5.2.10. Customer Deposits and Residual Payments. Neither Seller has
received any customer or security deposits or any pre-payment of fees or charges
for any amount from any Customers with respect to the Customer Contracts.
Neither Seller owes any residual payments or other similar fees to any party
with respect to the Customer Contracts or the identification of Customers or the
sale of services to Customers.
          5.2.11. Customer Access Lines and Partnership Programs.
Schedule 5.2.11(a) lists all of the Customer Access Lines included in the
Transferred Assets. Schedule 5.2.11(b) lists each Partnership Program relating
to the Customer Access Lines currently in affect between Seller and any
third-party, and Schedule 5.2.11(c) lists all of the Partnership Customer Access
Lines covered by any such Partnership Program.
          5.2.12. Slamming, Cramming and Bill Presentation. Except as set forth
in Schedule 5.2.12, Neither Seller is in violation of, nor has either Seller
received any written notice of any alleged violation of, any Law, including any
Law relating to “slamming,” “cramming,” or “bill presentation,” relating to the
Transferred Assets.
          5.2.13. Disclosure. No representation or warranty of the Sellers in
this Agreement contains an untrue statement of a material fact with respect to
the Sellers or omits to state a material fact necessary to make the statements
therein with respect to the Sellers, in light of the circumstances under which
they were made, not misleading.
ARTICLE 6
COVENANTS
     6.1. Covenants of Sellers.
          6.1.1. Satisfaction of Conditions. Sellers will each use its
commercially reasonable efforts to cause to be fulfilled and satisfied all of
the conditions to the Closing to be performed or satisfied by Sellers.
          6.1.2. Maintenance and Conduct of Business. Between the date of this
Agreement and the Closing Date:
               6.1.2.1. Sellers shall carry on the Business in the ordinary
course and substantially in the same manner as heretofore conducted, including,
without limitation, Sellers shall maintain their current mean time to repair and
its average answer time, hold time and call service levels.
               6.1.2.2. Sellers will use their commercially reasonable efforts
to (i) preserve its relationships with its Customers in substantially the same
manner as it has done so to date and (ii) facilitate a smooth and positive
transition of services to Buyer.

10



--------------------------------------------------------------------------------



 



               6.1.2.3. Sellers shall not sell, assign, transfer, lease,
sublease, pledge or otherwise encumber or dispose of any of the Transferred
Assets, provided, however, that Sellers shall terminate Customer Contracts due
to delinquent payment or inappropriate behavior by the Customer in substantially
the same manner as Sellers have done so to date.
               6.1.2.4. Sellers shall continue their collection methods,
customer service policies and other policies affecting the Customers in the same
manner they have done so to date.
               6.1.2.5. Sellers shall not make any negative or unsupportive
comments to the Customers regarding Buyer and the transfer of the Transferred
Assets to Buyer.
               6.1.2.6. Sellers shall maintain their books and records in the
normal and usual manner.
          6.1.3. Seller Rate Changes. Sellers shall not make any adjustments to
customer rates within one-hundred and twenty (120) days of the Closing Date
except to the extent such adjustments (i) relate to existing fees or taxes and
(ii) are mandated by Law. In the event that any adjustments mandated by Law
create newly imposed fees, newly imposed taxes or other rate increases, that are
material, Buyer shall have the option to (x) refuse the purchase of the Customer
Access Lines affected by such adjustment and terminate this Agreement as it
relates to such Customer Access Lines; provided, however, that in order for
Buyer to terminate this Agreement pursuant to this clause (x), Buyer shall
deliver written notice of its intention to do so to Sellers no later than
December 31, 2005, or (y) to purchase such Customer Access Lines at price per
line to be negotiated with Sellers. The parties agree to use commercially
reasonable efforts to reach an agreement with respect to any amendment to the
per line price pursuant to clause (y) in the preceding sentence. In the event
that the parties fail to reach an agreement with respect to the amended price
per line, the parties agree to select an arbitrator who has no affiliation to
the Buyer or either Seller from the American Arbitration Association’s Roster of
Neutrals to conclusively determine the per line price with respect to those
Customer Access Lines effected by any newly imposed fees, newly imposed taxes or
other rate increases. If any such adjustments are imposed on any Customer Access
Lines and Buyer agrees to purchase such lines after negotiation with Sellers as
provided herein, Section 1.3 of this Agreement shall be automatically amended to
reflect the amended price per line agreed to by the parties pursuant to this
Section (or as set by any such arbitrator pursuant to the foregoing).
          6.1.4. Buyer Audit Rights. Sellers shall permit Buyer or its
authorized representatives to enter Sellers’ customer service centers or other
call centers upon reasonable request and at reasonable intervals during normal
business hours to inspect and audit all the Sellers’ relevant operations,
procedures and records including records relating to call volumes, response
times and other quality assurance related items as they pertain to the
Transferred Assets. Sellers shall also permit Buyer to inspect those records
relevant to Sellers’ service of the Customer Access Lines during normal working
hours to the extent necessary to evaluate Sellers’ compliance with the terms of
its covenants on other obligations under this Agreement.
          6.1.5. Post-Closing Changes to Seller Incentives. Sellers agrees that
they will not discontinue, modify or alter in any way that is detrimental to the
Customers any incentives,

11



--------------------------------------------------------------------------------



 




discounts, special offers or service packages that Sellers currently have with
any of its customers that are also Customers of a Seller being transferred as
part of the transaction contemplated by this Agreement, including, without
limitation any such incentives, discounts, special offers or service packages
that either Seller has with its PCS customers, but excluding any of Sellers’
Partnership Programs, which will be discontinued.
          6.1.6. Consent to Assignment. At the Closing, Sellers will transfer to
Buyer all Customer Contracts and Permits that are by their terms assignable.
Sellers shall also request assignment to Buyer of those Customer Contracts and
Permits that are not by their terms assignable. To the extent that the
assignment of any Customer Contract or any Permit shall require the consent of
another person, this Agreement shall not constitute an agreement to assign the
Transferred Customer Contract or Permit if an attempted assignment would
constitute a breach thereof. Prior to the Closing, both parties shall use
commercially reasonable efforts (excluding the payment of money) to obtain the
consent of any other party to the assignment of such Customer Contracts or
Permits to Buyer.
     6.2. Mutual Covenants.
          6.2.1. Public Announcements. The parties agree that immediately
following the execution of this Agreement, Buyer will issue the press release
attached hereto as Exhibit D. Except as set forth in the preceding sentence,
neither party may publicly announce the signing of this Agreement and the
Transactions contemplated herein before of after the Closing without the prior
written approval of the other party, except as and to the extent that such party
is required to so disclose such information by Law or rule of any stock
exchange. In such event, such disclosing party shall advise the other party of
the disclosure required and shall provide the other party with a copy of the
disclosure to be made, and shall use commercially reasonable efforts to cause a
mutually acceptable release, announcement or filing to be made.
          6.2.2. Cooperation. Except as expressly provided otherwise in this
Agreement, each party covenants to use all commercially reasonable efforts to
take or cause to be taken all actions, and to do or cause to be done all things,
that are necessary, proper or advisable under applicable Laws and regulations,
expeditiously and practicably to consummate and make effective the Transactions,
including but not limited to (i) using its commercially reasonable efforts to
resolve any disagreements between Buyer and Sellers with respect to any
applications for governmental or regulatory approval prior to application for
such approval, (ii) obtaining all necessary actions, waivers, consents and
approvals from third parties or Governmental Authorities, and (iii) effecting
all necessary filings with Governmental Authorities.
          6.2.3. PUC Filings. Promptly after the execution of this Agreement,
each of the parties will take such reasonable actions as may be necessary or
helpful (including, but not limited to, making available witnesses, information,
documents, and data requested by the PUC) to apply for and receive approval by
the PUC for the transfer of the Transferred Assets and Authorities to Buyer.
Sellers and Buyer will jointly prepare the applications and slamming waivers to
be filed with the PUC. Sellers shall take the lead in preparing petitions to
discontinue current service offerings as required.

12



--------------------------------------------------------------------------------



 



          6.2.4. FCC Filings. The parties agree to promptly file after execution
of this Agreement such applications and to take such reasonable actions as may
be necessary or helpful to apply for and receive approval by the FCC for the
transfer of the Transferred Assets and the Authorities to Buyer and the change
in the provider of telecommunications services to the Customers. Sellers and
Buyer will jointly prepare the applications and slamming waivers to be filed
with the FCC. Sellers shall take the lead in preparing petitions to discontinue
current service offerings as required.
          6.2.5. Buyer State Filings. Buyer shall be responsible for filing any
required affidavits regarding its status as the “acquiring carrier” as well as
any future tariffs relating to new rate plans.
          6.2.6. Interim Process Agreement. No later than October 31, 2005,
Sellers and Buyer shall have entered into an Interim Process Agreement that will
govern the relationship of the parties and provide for the orderly transition of
the Customer Access Lines to Buyer (the “Interim Process Agreement”). The
Interim Process Agreement shall address, among other item, the items set forth
on Schedule 6.2.6.
ARTICLE 7
TERMINATION
     7.1. Termination By Buyer. If any condition precedent to Buyer’s obligation
to effect the Closing set forth in Section 4.1 shall become incapable of
satisfaction through no fault of Buyer and such condition is not waived by
Buyer, Buyer shall not be obligated to effect the Closing and may terminate this
Agreement by written notice to Sellers. If either Seller materially breaches any
provisions of this Agreement, and such breach remains uncured for thirty
(30) days after notice from Buyer, Buyer may terminate this Agreement upon
written notice to Seller.
     7.2. Termination By Seller. If any condition precedent to Sellers’
obligation to effect the Closing set forth in Section 4.2 shall become incapable
of satisfaction through no fault of Sellers and such condition is not waived by
Sellers, Sellers shall not be obligated to effect the Closing and may terminate
this Agreement by written notice to Buyer. If Buyer materially breaches any
provisions of this Agreement, and such breach remains uncured for thirty
(30) days after notice from Sellers, Sellers may terminate this Agreement upon
written notice to Buyer.
     7.3. Termination By Buyer or Sellers. If (i) a final, non-appealable order
is issued by any Governmental Authority to restrain, enjoin or prohibit the
consummation of the Transactions, or (ii) the Closing shall not have occurred on
or March 1, 2006, then either party may terminate this Agreement by written
notice to the other. Notwithstanding the foregoing, if a non-appealable order is
issued by a state PUC to restrain, enjoin or prohibit the consummation of the
Transactions, then within ten (10) days of the date such an order becomes final
and non-appealable, the Buyer and Sellers will initiate good faith negotiations
to modify the Agreement to address the terms of the PUC order. If the parties
are unable to successfully modify the Agreement, either party shall, at its
option, have the right to terminate this Agreement by written notice to the
other party.

13



--------------------------------------------------------------------------------



 



     7.4. Effect of Termination. In the event of the termination of this
Agreement pursuant to this Article 7, this Agreement shall thereafter become
void and there shall be no further liability on the part of any party hereto or
its respective shareholders, directors, officers or employees in respect
thereof, except as follows: (i) nothing herein shall relieve any party from
liability for any intentional breach of this Agreement, (ii) the obligations of
the parties hereto set forth in Sections 12.3, 12.4, 12.5, 12.11, 12.12 and
12.14 shall not be affected by a termination of this Agreement, and (iii) the
Escrowed Funds and any interest earned thereon shall be either immediately
released to the Buyer or retained by the Sellers, as applicable, in accordance
with Section 3.b. of the Letter of Intent.
ARTICLE 8
ADDITIONAL MATTERS
     8.1. Pre-Closing. In order to effectuate an orderly Transition in the
provision of telecommunications services to Customers on the Closing Date, Buyer
and Sellers agree to utilize the measures set forth below:
          8.1.1. Collection of Receivables. Prior to the Closing Date, Sellers
will provide service and collect receivables related to such Customers.
Beginning on the Closing Date, all Customers shall become the responsibility of
Buyer, and Buyer will, as of the Closing Date, be primarily responsible for
collecting receivables related to service provided both before and after the
Closing Date. The parties agree that as part of the notices provided to the
Customer with respect to the Transition, Customers will be instructed that all
payments to be delivered after the Closing Date, whether for services before or
after the Closing Date, will be made to a newly established lock-box under the
control of Buyer. Buyer will collect all payments made following the Closing
Date and will within sixty (60) days of the Closing Date transfer to Sellers all
payments received by Buyer relating to services provided before the Closing
Date. Any payments received by Buyer relating to services provided before the
Closing Date after the sixty (60) day period referred to in the preceding
sentence will be forwarded by Buyer to Sellers no more than ten (10) business
days after receipt thereof. Any payments received by either Seller following the
Closing Date will be forwarded by such Seller to the lock-box no more than ten
(10) business days after receipt thereof.
          8.1.2. Notice to Customers. Buyer and Sellers agree that Buyer, in
cooperation with Sellers, will deliver multiple written notifications to the
Customer in order to meet requisite regulatory standards and to facilitate an
orderly transition of services to Buyer with as little attrition as possible.
All such written notifications shall be provided to Seller in advance of any use
thereof, and shall be reasonably acceptable to Sellers. In no less than the
final bill delivered to each Customer, the Customers shall be informed that the
applicable Seller will no longer be the Customer’s telecommunications provider
and Customers shall be provided the name, address and telephone number of Buyer,
including the payment information relating to the newly established lock-box and
a statement that all such payments due on the final bill must be directed to the
new payment location.
          8.1.3. Customer Records. To the extent not previously provided to
Buyer, Sellers shall use commercially reasonable efforts to maintain all billing
and service records for

14



--------------------------------------------------------------------------------



 



goods sold or services provided, including any third-party verifications, to
Customers prior to Closing until the later of one year from the Closing Date or
the maximum time required by Law. Sellers shall use commercially reasonable
efforts to make available, upon reasonable request from Buyer, all such billing
and service records. Such records will be provided without cost to the Buyer and
will include access to third party verifications and letters of authorization
associated with end user subscriptions.
          8.1.4. Carrier Access Billing. Sellers shall render their own final
carrier access bills to its interexchange carriers for minutes, messages and
other applicable charges. Sellers shall be responsible for collecting and
settling any disputes associated with its final carrier access billings to
interexchange carriers, and there shall be no adjustment to the Purchase Price
for any bad debts of these interexchange carriers. All carrier access billings,
revenue, and bad debt associated with usage incurred after Closing shall be the
benefit or obligation of Buyer as the case may be.
     8.2. New Customer Service Orders and Service Change Orders. After customers
are transitioned to Buyer on the Closing Date, Buyer shall be responsible for
processing all new customer service requests and service change order requests
submitted by customers or applicants for service. After the Closing Date,
Sellers shall forward within three (3) business days any new customer service
orders or service change orders received by either Seller to Buyer for service.
     8.3. Access to Books and Records.
          8.3.1. After the Closing, Sellers will retain all Retained Books and
Records for a period of three (3) years.
          8.3.2. After the Closing, upon reasonable notice the parties will give
to the representatives, employees, counsel and accountants of the other party
reasonable access during normal business hours, to books and records relating to
the Business, the Transferred Assets and the Assumed Liabilities, and will
permit such persons to examine and copy such records, in each case to the extent
reasonably requested by the other party in connection with tax and financial
reporting matters (including any tax returns and related information, but not
attorney work product), audits, legal proceedings, governmental investigations
and other business purposes (including such financial information and any
receipts evidencing payment of taxes as may be requested by Sellers to
substantiate any claim for tax credits or refunds); provided, however, that
nothing herein will obligate any party to take actions that would unreasonably
disrupt the normal course of its business or violate the terms of any contract
to which it is a party or to which it or any of its assets is subject. Sellers
and Buyer will cooperate with each other in the conduct of any tax audit or
similar proceedings involving or otherwise relating to the Business (or the
income therefrom or assets thereof) with respect to any tax and each will
execute and deliver such powers of attorney and other documents as are necessary
to carry out the intent of this Section 8.3.2.
     8.4. Bulk Sales Laws. Sellers and Buyer waive compliance with applicable
laws under any version of Article 6 of the Uniform Commercial Code adopted by
any state or any

15



--------------------------------------------------------------------------------



 



similar Law relating to tile sale of inventory, equipment or other assets in
bulk in connection with the sale of the Transferred Assets.
ARTICLE 9
INDEMNIFICATION
     9.1. Survival. The representations and warranties made in this Agreement,
the Schedules and the certificates to be delivered by the parties shall survive
for a period of eighteen (18) months following the Closing Date (except for
Sections 5.2.3 (“Title to Purchased Assets”), which shall survive indefinitely,
and Section 5.2.6 (“Taxes”) and 5.2.12 (Slamming, Cramming and Bill
Presentation), which shall survive for the applicable statute of limitations),
except to the extent such party, at or prior to the Closing Date, shall have
actual knowledge of a breach or inaccuracy of a representation or warranty of
the other party. No claim may be made for the breach of a representation or
warranty made in this Agreement unless notice of such claim has been delivered
to the breaching party prior to the expiration of the representation or
warranty.
     9.2. Indemnification and Payment of Damages by Sellers. Subject to the
limitations set forth in Section 9.6, each of the Sellers will indemnify and
hold harmless Buyer and its respective representatives, stockholders,
controlling persons and affiliates (collectively, the “Indemnified Persons”)
for, and will pay to such Indemnified Persons the amount of, any loss,
liability, claim, damage expense (including costs of investigation and defense
and reasonable attorneys’ fees), whether or not involving a third-party claim
(collectively, “Damages”), arising, directly or indirectly, from or in
connection with (a) any breach of representation or warranty made by either
Seller in this Agreement, (b) any breach of any covenant or obligation of a
Seller in this Agreement; (c) the Excluded Assets or the Retained Liabilities;
(d) any liabilities for taxes arising before the Closing Date or relating to
events occurring before the Closing Date; or (e) any claim by any person for
brokerage or finder’s fees or commissions or similar payments based upon any
agreement or understanding alleged to have been made by any such person with a
Seller (or any person acting on its behalf) in connection with any of the
contemplated transactions.
     9.3. Indemnification and Payment of Damages by Buyer. Subject to the
limitations set forth in Section 9.7, Buyer will indemnify and hold harmless
Sellers and their Indemnified Persons for, and will pay to such Indemnified
Persons the amount of, any Damages arising, directly or indirectly, from or in
connection with (a) any breach of representation or warranty made by Buyer in
this Agreement; (b) any breach of any covenant or obligation of Buyer in this
Agreement; (c) the use, conduct or operation of the Transferred Assets from and
after the Closing Date solely to the extent that any such Damages result from
events occurring after the Closing Date, (d) the failure of Buyer to perform any
of the Assumed Liabilities, and (e) any claim by any person for brokerage or
finder’s fees or commissions or similar payments based upon any agreement or
understanding alleged to have been made by such person with Buyer (or any person
acting on its behalf) in connection with any of the contemplated transactions.
     9.4. Procedure for Indemnification — Third Party Claims.
          9.4.1. Promptly after receipt by an Indemnified Person under
Section 9.2 or 9.3 of notice of the commencement of any claim (a “Proceeding”)
against it, such Indemnified

16



--------------------------------------------------------------------------------



 



Person shall, if a claim is to be made against an indemnifying party under such
section, give notice to the indemnifying party of the commencement of such
claim, but the failure to notify the indemnifying party will not relieve the
indemnifying party of any liability that it may have to any Indemnified Person,
except to the extent that the indemnifying party demonstrates that the defense
of such action is prejudiced by the Indemnified Person’s failure to give such
notice.
          9.4.2. If any proceedings referred to in Section 9.4.1 is brought
against an Indemnified Person and it give notice to the indemnifying party of
the commencement of such Proceeding, the indemnifying party shall, be entitled
to participate in such Proceeding and, to the extent that it wishes (unless the
indemnifying party is also a party to such Proceeding and the Indemnified Person
determines in good faith that joint representation would be inappropriate) to
assume the defense of such Proceeding with counsel reasonably satisfactory to
the Indemnified Person and, after notice from the indemnifying party to the
Indemnified Person of its election to assume the defense of such Proceeding, the
indemnifying party will not, as long as it diligently conducts such defense, be
liable to the Indemnified Person under this Article 9 for any fees of other
counsel or any other expenses with respect to the defense of such Proceeding, in
each case subsequently incurred by the Indemnified Person in connection with the
defense of such Proceeding, other than reasonable costs of investigation. If the
indemnifying party assumes the defense of a Proceeding, (i) no compromise or
settlement of such claims may be effected by the indemnifying party without the
Indemnified Person’s consent unless (A) there is no finding or admission of any
violation of legal requirements or any violation of the rights of any Person and
no effect on any other claims that may be made against the Indemnified Person,
and (B) the sole relief provided is monetary damages that are paid in full by
the indemnifying party; and (ii) the Indemnified Person will have no liability
with respect to any compromise or settlement of such claims effected without the
consent of such Indemnified Person. In no event will the Indemnified Person
consent to the entry of any judgment or enter into any settlement with respect
to a Proceeding without the prior written consent of the Indemnifying Person,
which consent shall not be unreasonably withheld.
     9.5. Procedure for Indemnification — Other Claim. A claim for the
indemnification for any matter not involving a third-party claim may be asserted
by notice to the party from whom indemnification is sought.
     9.6. Limitations on Sellers’ Indemnification of Purchaser. Notwithstanding
any other provision to the contrary, Sellers shall be obligated to indemnify
Buyer and its Indemnified Persons only to the extent that the amount of such
Damages, when aggregated with the total amount of other claims for
indemnification under Section 9.2, does not exceed $1,000,000, and (ii) any such
claims are made upon a Seller in writing prior to the close of business on the
second anniversary of the Closing Date.
     9.7. Limitations on Buyer’s Indemnification of Sellers. Notwithstanding any
other provision to the contrary, Buyer shall be obligated to indemnify Sellers
and their Indemnified Persons only to the extent that the amount of such
Damages, when aggregated with the total amount of other claims for
indemnification under Section 9.3, does not exceed $1,000,000, and (ii) any such
claims are made upon Buyer in writing prior to the close of business on the
second anniversary of the Closing Date.

17



--------------------------------------------------------------------------------



 



ARTICLE 10
WAIVER OF TRIAL BY JURY
     10.1. Waiver of Trial by Jury. Each party waives its right to a jury trial
in any court action arising between the parties, whether under this Agreement or
otherwise related to this Agreement, and whether made by claim, counterclaim,
third party claim or otherwise. If for any reason the jury waiver is held to be
unenforceable, the parties agree to binding arbitration under the applicable
commercial rules of the American Arbitration Association and 9 U.S.C. § 1, et
seq. Any arbitration will be subject to the Governing Law provision set forth in
Section 12.10. Discovery in the arbitration will be governed by the Federal
Rules of Civil Procedure. The determination of the arbitrator shall be final,
binding and conclusive upon the parties and enforceable in a court of competent
jurisdiction. The agreement of each Party to waive its right to a jury trial
will be binding on its successors and assignees.
ARTICLE 11
CERTAIN DEFINITIONS
     11.1. Defined Terms. For purposes of this Agreement, certain terms used in
this Agreement and not otherwise defined herein shall have the meanings
designated below:
     “Accounts Receivable” means all customer accounts receivable with respect
to goods sold and/or services provided to Customers by a Seller and its
Affiliates prior to the Closing Date.
     “Affiliate” of a specified entity means any legal entity directly or
indirectly controlling, controlled by, or under the common control with the
specified entity. The term “control” (including “controlling,” “controlled by”
and “under common control with”) of an entity means the possession, directly or
indirectly, of the power to (i) vote 50% or more of the voting securities or
other voting interests of such person, or (ii) direct or cause the direction of
the management and policies of such entity, whether through the ownership of
voting shares, by contract or otherwise.
     “Agreement” means this Agreement for Purchase and Sale of Customers Line’s,
together with all Schedules and Exhibits hereto, as any of the foregoing may be
amended, modified or supplemented in writing from time to time.
     “Assumed Liabilities” means any and all of the following liabilities and
obligations of Sellers or their Affiliates.
     (a) to the extent arising exclusively out of events occurring after the
Closing Date, all liabilities and obligations of Sellers or their Affiliates
arising under the Customer Contracts and the Permits pursuant to Sellers’
existing Tariffs;
     (b) All liabilities and obligations arising out of litigation and claims
relating to the Customer Contract arising out of events occurring after the
Closing Date.
     “Assumption Agreement” is defined in Section 1.2.

18



--------------------------------------------------------------------------------



 



     “Attrition Rate” means with respect to any month, the percentage of
Customer Access Lines lost during such month as compared to the month
immediately preceding such month.
     “Business” means Sellers’ business of providing wireline telecommunication
services to the Customers in respect of which the Buyer or its affiliates
currently provide service pursuant to the Service Agreement as of the date of
this Agreement.
     “Buyer” is defined in the preamble of this Agreement.
     “Buyer’s Knowledge” means the actual knowledge of Buyer after reasonable
investigation.
     “Closing” is defined in Section 3.1.
     “Closing Date” is defined in Section 3.1.
     “Code” is defined in Section 1.5.
     “Customer” means each end user identified on the applicable Customer
Contract (or as identified in the Sellers’ or Buyer’s databases) of the
telecommunication services provided by Sellers, prior to Closing, and Buyer,
following the Closing.
     “Customer Access Line” means each customer access line as set forth on
Schedule 5.2.11(a).
     “Customer Contracts” means all contracts, agreements, instruments and other
legally binding arrangements (and all amendments and modifications thereto)
relating to the provision of wireline telecommunication service by Sellers to a
Customer in respect of which Buyer or its affiliate currently provides service
under the Service Agreement and is associated with a Customer Access Line that
is transferred to Buyer pursuant to this Agreement, and all such contracts,
agreements and instruments entered into by a Seller in the ordinary course of
the Business between the date of this Agreement and the Closing Date relating to
the provision of services to the Customers.
     “Encumbrances” means any and all security interests, liens, charges or
similar restrictions, except for (i) liens for taxes not yet due and payable or
that are being contested in good faith, (ii) liens of workers, carriers or
materialmen or similar liens arising by operation of Law in the ordinary course
of the Business in respect of obligations that are not yet due and payable or
that are being contested in good faith, and (iii) any liens, defects or
irregularities that are the result of Buyer’s or its representative’s actions.
     “Escrowed Funds” is defined in Section 1.3.1.
     “Excluded Assets” means, any of the following:
     (a) all assets, properties and rights of either Seller and its Affiliates
that are not used exclusively in connection with the Business;

19



--------------------------------------------------------------------------------



 



     (b) this Agreement and all rights of either Seller under this Agreement;
     (c) the Retained Books and Records;
     (d) all cash or cash equivalents of Sellers and its Affiliates, including,
without limitation, checks or drafts received by the Business for which a Seller
has not received funds on or prior to the Closing Date, certificates of deposit,
time deposits and marketable securities; and all of the right, title and
interest in the bank accounts, safe deposit boxes and checking accounts of
either Seller, its Affiliates and the Business;
     (e) all rights to refunds of all federal, state, local and foreign taxes
relating to a Seller or its Affiliates, the Transferred Assets or the Business
to the extent such taxes relate to a period ending on or prior to the Closing
Date and were not paid or assumed by Buyer;
     (f) all Accounts Receivable, inventory and fixed assets of a Seller and its
Affiliates,
     (g) all real property and interests in real property owned by a Seller and
its Affiliates; and
     (h) all policies of insurance and fidelity, surety or similar bonds and the
coverages afforded thereby of a Seller and its Affiliates, and any and all
claims or rights thereunder;
     “FCC” means the Federal Communications Commission or any other Federal
agency which succeeds in whole or in part to its jurisdiction so far as the
subject matter of this Agreement is concerned.
     “FCC Approval” means the issuance on the release date of the FCC public
notice of the FCC’s grant of consent to the assignment of the FCC Authorities.
     “Governmental Approval” means the PUC Approval, the FCC Approval and all
consents and approvals of, filings and registrations with, and notifications to
any other Governmental Authority necessary to consummate the transaction
contemplated by this Agreement.
     “Governmental Authority” means any United States, state or local
governmental entity or municipality or subdivision thereof or any authority,
department, commission, board, bureau, agency, court or instrumentality thereof.
     “In-Service Customer Access Lines” is defined in Section 1.3.3.
     “Interim Process Agreement” is defined in Section 6.2.6.
     “Law” or “Laws” means any statute, rule, regulation or ordinance of any
Governmental Authority.
     “Letter of Intent” is defined in Section 1.3.1.
     “Material Adverse Effect” means a materially adverse effect on the Business
or the Transferred Assets, taken as a whole, other than effects relating to or
arising from (i) the execution of this Agreement, (ii) the United States economy
generally or (iii) events or

20



--------------------------------------------------------------------------------



 



circumstances that affect the Business in the same manner and to the same extent
as other businesses in the industry generally.
     “Partnership Customer Access Lines” shall mean those Customer Access Lines
set forth on Schedule 5.2.11(c) and relating to the Partnership Programs set
forth on Schedule 5.2.11(b).
     “Partnership Program” shall mean those incentive programs with Sellers’
customers as set forth on Schedule 5.2.11(b).
     “Permits” means all permits of any Governmental Authority relating to the
Transferred Assets.
     “Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated association,
corporation, entity or government (whether federal, foreign, state, county, city
or otherwise, including any instrumentality, division, agency or department
thereof).
     “Post Closing Payment Adjustment” is defined in Section 1.3.3.
     “PUC” means the Public Utility Commissions or any state’s equivalent
regulatory body.
     “PUC Approval” means the issuance of the required consents or approvals of
the PUC with respect to the assignment of the Authorities to Buyer.
     “Proration Periods” is defined in Section 1.4.

     “Purchase Price” is defined in Section 1.3.

     “Purchase Price Adjustment” is defined on Section 1.3.3.
     “Retained Books and Records” means, collectively, all corporate records and
stock books of Sellers and their Affiliates, the general ledger, all records
required by Law to be retained by Sellers and all books and records relating to
(i) tax returns and tax records; (ii) the Excluded Assets; (iii) the
organization, maintenance and existence of either Seller as a corporation or
partnership; and (iv) attorney work product; provided that where reasonably
necessary or prudent, Retained Books and Records shall also include copies of
the Transferred Books and Records.
     “Retained Liabilities” is defined in Section 1.2 of this Agreement.
     “Seller(s)” is defined in the preamble of this Agreement.
     “Sellers’ Knowledge” means the actual knowledge of either Seller after
reasonable investigation.
     “Service Agreement” is defined in the preamble of this Agreement.
     “Sprint” is defined in the preamble of this Agreement.

21



--------------------------------------------------------------------------------



 



     “Sprint Virginia” is defined in the preamble of this Agreement.
     “Transactions” means the purchase and sale of the Transferred Assets as
contemplated by this Agreement and all other transactions contemplated by the
Transaction Documents.
     “Transaction Documents” means this Agreement and each document to be
executed in connection with the Closing of the Transactions. When used with
respect to Sellers or Buyer, “Transaction Documents” means this Agreement and
such documents as are required to be executed by such party with respect to the
Closing of the Transactions.
     “Transfer Taxes” means any and all federal, state, county, municipal,
foreign or other taxing jurisdiction sales, use, transfer, gross receipts,
consumer levy, privilege or similar taxes, duties, excises or governmental
charges, including any penalties and interest thereon, arising out of the sale
of the Transferred Assets by Sellers to Buyer hereunder.
     “Transferred Assets” means all of either Seller’s right, title and interest
in and to the following assets:
     (a) the Customer Contracts and the associated Customer Access Lines,
provided, however, that if the parties proceed with a partial closing pursuant
to Section 3.5 of this Agreement, this definition of Transferred Assets shall
include those Customer Access Lines identified on the Partial Closing Schedule
and the Customer Contracts relating thereto;
     (b) the Permits, to the extent assignable or transferable and in accordance
with Section 6.2.3; and
     (c) the Transferred Books and Records;
     but excluding from the foregoing the Excluded Assets.
     “Transferred Books and Records” means Sellers’ customer lists and records,
accounts and billing records, plans, blueprints, specifications, drawings,
surveys and engineering reports that relate to the operation of the Business,
except for the Retained Books and Records.
     “Transition” means the transfer of Customers and the related Customer
Access Lines from Sellers to Buyer.
     11.2. Interpretation. Unless the context otherwise requires, (i) all
references to Sections, Articles or Schedules are to Sections, Articles or
Schedules of or to this Agreement, (ii) the term “primarily” means primarily or
exclusively, and (iii) the term “including” means including without limitation.
ARTICLE 12
GENERAL
     12.1. Time of the Essence. Time is of the essence with respect to each and
every term, condition, obligation and provision hereof, and failure to timely
perform or remedy any of the

22



--------------------------------------------------------------------------------



 



terms, conditions, obligations or provisions hereof by either party shall
constitute a material breach of and a non-curable default under this Agreement
by the party so failing to perform (but which may be waived by the non-breaching
party).
     12.2. Notices. All notices hereunder will be in writing and served by
certified mail, return receipt requested. Notice shall be deemed to have been
duly given on the earlier of the date received or the fifth business day
following the date mailed by the notifying party using first class mail, postage
prepaid. Notices shall be sent as follows:
     If to Sellers:
Sprint Communication Company, L.P.
6450 Sprint Parkway
Overland Park, Kansas
Attn: Paul S. Reddick
VP of Business Development
Facsimile: 913-315-[___]
     with a required copies (which shall not constitute notice) to:
Sprint Law Department
6450 Sprint Parkway
Overland Park, Kansas
Attn: VP of Marketing and Sales
Facsimile: 913-315-0763
     If to Buyer:
Trinsic, Inc.
100 Brookwood Road
Atmore, AL 36502
Attention: John Lines
Facsimile: 251-368-1314
     with a required copy (which shall not constitute notice) to:
Schiff Hardin LLP
6600 Sears Tower
Chicago, IL 60606
Attention: Richard Miller
Facsimile: 312-258-5700
     12.3. Waivers. No failure of a party to enforce a provision of this
Agreement will be construed as a general or a specific waiver of that provision,
or of a party’s right to enforce that provision, or of a party’s right to
enforce any other provision of this Agreement. No waiver of any breach of any
covenant or other provision herein contained shall be deemed to be a waiver of
any preceding or succeeding breach, or of any other covenant or provision herein
contained. No

23



--------------------------------------------------------------------------------



 



extension of time for performance of any obligation or act shall be deemed to be
an extension of the time for performance of any other obligation or act.
     12.4. Payment of Expenses. Except as otherwise provided herein, each of the
parties shall pay all costs and expenses incurred or to be incurred by it in the
negotiation and preparation of this Agreement and in consummating and carrying
out the Transactions, whether or not the Transactions are consummated.
     12.5. Headings. The subject headings of the sections and subsections of
this Agreement are included only for purposes of convenience, and shall not
affect the construction or interpretation of any of its provisions.
     12.6. Counterparts; Facsimile. This Agreement may be executed in
counterparts, each of which shall be deemed an original and, when each of the
parties hereto has executed and delivered a counterpart to the other party, this
Agreement shall be binding and effective even though no single counterpart has
been executed by both of the parties. This Agreement may be executed and
delivered by facsimile transmission, and a facsimile of this Agreement or of a
signature of a party will be effective as an original.
     12.7. Successors and Assigns. This Agreement shall be binding on and shall
inure to the benefit of the parties hereto and their permitted successors and
assigns; provided, however, that no assignment shall be permitted except as
provided for in this Agreement.
     12.8. Assignment. The rights and obligations of the parties to this
Agreement or any interest in this Agreement shall not be assigned, transferred,
hypothecated, pledged or otherwise disposed of without the prior written consent
of the nonassigning party, which consent may be withheld in such party’s sole
discretion; provided, however, that Buyer or Sellers may, without the prior
consent of the other party, assign its rights under this Agreement to any
Affiliate.
     12.9. Additional Instruments and Assistance. Each party hereto shall from
time to time execute and deliver such further instruments, provide additional
information and render such further assistance as the other party or its counsel
may reasonably request in order to complete and perfect the Transactions.
     12.10. Governing Law. To the extent that federal law does not apply
exclusively, this Agreement shall be construed in accordance with the laws of
the State of Delaware (without reference to the choice of law provisions of any
jurisdiction).
     12.11. Severability. If any term or provision of this Agreement is held or
deemed to be invalid or unenforceable when applied to any person or
circumstance, the remaining provisions of this Agreement and the enforcement of
such provision to other persons or circumstances shall not be affected thereby,
and each provision of this Agreement shall be enforced to the fullest extent
allowed by Law.
     12.12. Amendments. This Agreement may not be modified, changed,
supplemented or terminated, nor may any obligations hereunder be waived by a
party, except by written instrument signed by the party to be charged or by its
agent duly authorized in writing or as otherwise expressly permitted herein.

24



--------------------------------------------------------------------------------



 



     12.13. No Construction Against the Drafting Party. Each party hereto
acknowledges that such party and its counsel have reviewed this Agreement and
participated in its drafting. This Agreement shall not be construed against
either party for having prepared it.
     12.14. Entire Agreement; No Third Party Beneficiaries. This Agreement,
including all schedules and exhibits attached hereto, constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof,
and there are no agreements, understandings, warranties or representations
between the parties with respect to such subject matter except as set forth or
noted herein. The parties do not intend to confer any benefit hereunder on any
person, firm or corporation other than the parties hereto.

25



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties to this Agreement for Purchase and Sale of
Customer Access Lines have executed it as of the date first above written.

                  BUYER:
 
                TRINSIC, INC.
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           
 
                SELLERS:
 
                SPRINT COMMUNICATIONS
COMPANY, L.P.
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           
 
                SPRINT COMMUNICATIONS
COMPANY OF VIRGINIA, INC.
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           

26



--------------------------------------------------------------------------------



 



EXHIBITS
and
SCHEDULES
to
AGREEMENT
For
PURCHASE AND SALE
of
CUSTOMER ACCESS LINES
Dated as of October __, 2005
By and Among
SPRINT COMMUNICATIONS COMPANY, L.P.,
SPRINT COMMUNICATIONS COMPANY OF VIRGINIA, INC.,
And
TRINSIC, INC.

 



--------------------------------------------------------------------------------



 



Exhibit A       Assumption Agreement
ASSIGNMENT AND ASSUMPTION AGREEMENT
     This Assignment and Assumption Agreement (this “Assignment and Assumption
Agreement”) is made and entered into on October ___, 2005 by and among Sprint
Communications Company, L.P., a Delaware corporation (“Sprint”), Sprint
Communications Company of Virginia, Inc., a Virginia corporation (“Sprint
Virginia”) and Trinsic, Inc., a Delaware corporation (“Assignee”). Sprint and
Sprint Virginia are sometimes referred to herein individually as an “Assignor”
and collectively as “Assignors”).
     WHEREAS, Assignors and Assignee are parties to that certain Agreement for
Purchase and Sale of Customer Access Lines dated as of October ___, 2005 (the
“Purchase Agreement”), by and among Assignors and Assignee;
     WHEREAS, pursuant to Section 1.1 of the Purchase Agreement, Assignors have
agreed to sell and the Assignee has agreed to purchase all of the Assignors’
right, title and interest in the Transferred Assets (as defined in the Purchase
Agreement), including the Customer Contracts and Customer Access Lines (as
defined in the Purchase Agreement) which include the Customer Access Lines as
set for on Schedule 5.2.11(a) of the Purchase Agreement; and
     WHEREAS, pursuant to Section 1.2 of the Purchase Agreement, Assignors have
agreed to assign to Assignee and Assignee has agreed to assume, perform and
discharge when due the Assumed Liabilities (as defined in the Purchase
Agreement).
     NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein and in the Purchase Agreement, and for other good and
valuable consideration, the receipt, adequacy and legal sufficiency of which are
hereby acknowledged, the parties do hereby agree as follows:
     1. Capitalized Terms. Capitalized terms used but not defined herein shall
have the meanings given such terms in the Purchase Agreement.
     2. Assignment. Effective as of the Closing Date, each Assignor hereby
assigns, conveys, sells and transfers to Assignee (i) all of such Assignor’s
right, title and interest in the Transferred Assets, including the Customer
Contracts and Customer Access Lines, and (ii) all of the Assumed Liabilities.
     3. Assumption. Assignee hereby accepts the foregoing assignment and assumes
and agrees to observe and perform all duties and obligations of each Assignor or
its affiliates arising under the Assumed Liabilities. Assignee assumes no
liability of either Assignor except the Assumed Liabilities. The parties hereto
agree that any and all such liabilities, including the Retained Liabilities,
shall remain the sole responsibility of the Assignors.
     4. Terms of the Purchase Agreement. The terms of the Purchase Agreement,
including but not limited to the parties’ representations, warranties,
covenants, and indemnities

 



--------------------------------------------------------------------------------



 



relating to the Assumed Liabilities, are incorporated herein by this reference.
Assignors and Assignee acknowledge and agree that the representations,
warranties, covenants and indemnities contained in the Purchase Agreement shall
not be superseded by this Assignment and Assumption Agreement but shall remain
in full force and effect to the full extent provided therein. In the event of
any conflict or inconsistency between the terms of the Purchase Agreement and
the terms of this Agreement, the terms of the Purchase Agreement shall govern.
     5. Further Actions. Each of the parties hereto covenants and agrees, at its
own expense, to execute and deliver, at the request of the other party hereto,
such further instruments of transfer and assignment and to take such other
action as such other party may reasonably request to more effectively consummate
the assignments and assumptions contemplated by this Assignment and Assumption
Agreement.
     6. Benefit and Assignment. This Assignment and Assumption Agreement shall
be binding upon and inure to the benefit of the parties hereto, and their
respective successors and assigns.
     7. Counterparts. This Assignment and Assumption Agreement may be signed in
any number of counterparts with the same effect as if the signature on each such
counterpart were upon the same instrument.
     8. Choice of Law. This Assignment and Assumption Agreement shall be
interpreted according to the laws of the State of Delaware, excluding any choice
of law provisions or conflict of law principles which would require reference to
the laws of any other jurisdiction.
[SIGNATURE PAGE TO FOLLOW]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Assignment and
Assumption Agreement as of the date first above written.

              ASSIGNEE:        
 
            TRINSIC, INC.        
 
           
By:
           
 
           
Name:
           
 
           
Title:
           
 
           
 
            ASSIGNORS:        
 
            SPRINT COMMUNICATIONS COMPANY, L.P.    
 
           
By:
           
 
           
Name:
           
 
           
Title:
           
 
           
 
            SPRINT COMMUNICATIONS COMPANY OF VIRGINIA, INC.
 
           
By:
           
 
           
Name:
           
 
           
Title:
           
 
           

 



--------------------------------------------------------------------------------



 



Exhibit B
Sellers Closing Certificates
SPRINT COMMUNICATIONS COMPANY, L.P.
CLOSING CERTIFICATE
     Reference is made to the Agreement for Purchase and Sale of Customer Access
Lines dated as of October                     , 2005 (the “Agreement”), by and
among Sprint Communications Company, L.P., a Delaware corporation (“Sprint”),
Sprint Communications Company of Virginia, Inc., a Virginia corporation (“Sprint
Virginia”) and Trinsic, Inc., a Delaware corporation (“Buyer”). All capitalized
terms used herein without specific designation shall have the meaning set forth
in the Agreement.
     Pursuant to Section 3.2.3 of the Agreement, the undersigned hereby
certifies that:
     1. All representations and warranties of Sprint contained in the Agreement
are true and correct in all material respects as of the date hereof, except for
those representations and warranties that are made expressly as of an earlier
date, which were true and correct as of the date made.
     2. Sprint has performed and complied with all covenants and agreements
required or contemplated by the Transaction Documents to be performed by Sprint
on or prior to the Closing Date.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have each signed this certificate.
Dated: October                     , 2005

                  SPRINT COMMUNICATIONS COMPANY, L.P.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



SPRINT COMMUNICATIONS COMPANY OF VIRGINIA, INC.
CLOSING CERTIFICATE
     Reference is made to the Agreement for Purchase and Sale of Customer Access
Lines dated as of October                     , 2005 (the “Agreement”), by and
among Sprint Communications Company, L.P., a Delaware corporation (“Sprint”),
Sprint Communications Company of Virginia, Inc., a Virginia corporation (“Sprint
Virginia”) and Trinsic, Inc., a Delaware corporation (“Buyer”). All capitalized
terms used herein without specific designation shall have the meaning set forth
in the Agreement.
     Pursuant to Section 3.2.3 of the Agreement, the undersigned hereby
certifies that:
     1. All representations and warranties of Sprint Virginia contained in the
Agreement are true and correct in all material respects as of the date hereof,
except for those representations and warranties that are made expressly as of an
earlier date, which were true and correct as of the date made.
     2. Sprint Virginia has performed and complied with all covenants and
agreements required or contemplated by the Transaction Documents to be performed
by Sprint Virginia on or prior to the Closing Date.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have each signed this certificate.
Dated: October                     , 2005

                  SPRINT COMMUNICATIONS COMPANY OF VIRGINIA, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



Exhibit C      Buyer Closing Certificate
TRINSIC, INC.

CLOSING CERTIFICATE
     Reference is made to the Agreement for Purchase and Sale of Customer Access
Lines dated as of October                     , 2005 (the “Agreement”), by and
among Sprint Communications Company, L.P., a Delaware corporation (“Sprint”),
Sprint Communications Company of Virginia, Inc., a Virginia corporation (“Sprint
Virginia”) and Trinsic, Inc., a Delaware corporation (“Buyer”). All capitalized
terms used herein without specific designation shall have the meaning set forth
in the Agreement.
     Pursuant to Section 3.3.2 of the Agreement, the undersigned hereby
certifies that:
     1. All representations and warranties of Buyer contained in the Agreement
are true and correct in all material respects as of the date hereof, except for
those representations and warranties that are made expressly as of an earlier
date, which were true and correct as of the date made.
     2. Buyer has performed and complied with all covenants and agreements
required or contemplated by the Transaction Documents to be performed by Buyer
on or prior to the Closing Date.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have each signed this certificate.
Dated: October                     , 2005

                  TRINSIC, INC.      
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



         
 
      Exhibit D          Press Release
 
       
FOR IMMEDIATE RELEASE
  Contact:   Andrew Graham
 
      Corporate Counsel
 
      agraham@trinsic.com
 
      (813) 233-4567

TRINSIC SIGNS DEFINITIVE AGREEMENT TO ACQUIRE SPRINT LINES
TAMPA, Fl. — (October ___, 2005) — Trinsic, Inc., (NASDAQ/SC: TRNCD), a leading
provider of traditional and IP telephony services, announced today it has
entered into a definitive agreement to acquire from Sprint Nextel Corp. (NYSE:
S) substantially all the Sprint local UNEP access lines for which Trinsic
currently provides services under a wholesale, “private-label” arrangement.
According to Trinsic, it currently provides wholesale services for approximately
187,000 Sprint local lines, located mostly in the eastern U.S. The closing is
anticipated for early 2006 pending regulatory approvals. The Agreement sets the
purchase price at $100 per line, of which 25% will be due at closing. The
remainder will be due in 15 equal, monthly installments. The transaction
satisfies criteria contained in the Company’s recently issued Series H
Convertible Preferred Stock that the Company must enter into a definitive
agreement to acquire no less than 150,000 UNE-P subscriber lines and,
accordingly, sets the price for the conversion of the Series H Preferred Stock
into the Company’s common stock at $3.90 per share.
     Trey Davis, Trinsic chief executive officer, remarked “We’re delighted to
sign this agreement. It adds to our subscriber base, will have the effect of
increasing our average per line margins and settles the pricing issue of our
Series H Convertible Preferred Stock. While this transaction will effectively
end our wholesale relationship with Sprint, we believe it will improve the
visibility of the revenue stream these lines provide, as well as improve their
profitability.”
Forward-Looking Statements
     This news release contains forward-looking statements made pursuant to the
Private Securities Litigation Reform Act of 1995. Words such as “anticipate,”
“estimate,” “expect,” and “projects” signify forward-looking statements.
Forward-looking statements are not guarantees of future results and conditions
but rather are subject to various risks and uncertainties. Some of these risks
and uncertainties are identified in Trinsic’s periodic filings with the
Securities and Exchange Commission. Should any risks or uncertainties develop
into actual events, these developments could have material adverse effects on
Trinsic’s business, financial condition, and results of operations. Trinsic
assumes no obligation to update these forward-looking statements.
-MORE-

 



--------------------------------------------------------------------------------



 



About Trinsic
     Trinsic offers consumers and businesses traditional and IP telephony
services. Trinsic’s products include proprietary services such as
Web-accessible, voice-activated calling and messaging features that are designed
to meet customers’ communications needs intelligently and intuitively. Trinsic
is a member of the Cisco Powered Network Program and makes its services
available on a wholesale basis to other communications and utility companies.
Trinsic, Inc. changed its name from Z-Tel Technologies, Inc. on January 3, 2005.
For more information about Trinsic and its innovative services, please visit
www.trinsic.com.
- END -
-MORE-

 



--------------------------------------------------------------------------------



 



Schedule 5.1.3
Required Approvals
None

 



--------------------------------------------------------------------------------



 



Schedule 5.2.4
Required Approvals
None

 



--------------------------------------------------------------------------------



 



Schedule 5.2.8
Customer Contracts
None

 



--------------------------------------------------------------------------------



 



Schedule 5.2.11(a)
Customer Access Lines
See Attached Computer Disc

 



--------------------------------------------------------------------------------



 



Schedule 5.2.11(b)
List of Partnership Programs

      Sprint Partners with Sprint Complete Sense
Partners   USAA America WestAirlines   USAA United Airlines   USAA Service US
Air     Virgin Atlantic Airways    

 



--------------------------------------------------------------------------------



 



Schedule 5.2.11(c)
Partnership Customer Access Lines
The Partnership Customer Access Lines consist of those Customer Access Lines on
the computer disc attached to Schedule 5.2.11(a) that are identified with a
partner ID in COMX with the following codes 14, 15, 20, 21, 22, 23, 26, 27, 30,
31, 32, 34, 36
The Partnership Customer Access Lines are represented in the aggregate as
follows:

                                                      # OF         # OF LINES  
# OF ACCTS   LINES   # OF ACCTS
Airlines*
    15,685       14,310       9.84 %     9.17 %
USAA (5% dis)
    21,881       20,244       13.73 %     12.98 %
Non-Partner
    121,780       121,418       76.42 %     77.85 %
 
    159,346       155,972       100.0 %     100.0 %

USAA / Sprint partnership officially ended in September 2005; discounts continue
until closing
 

*   There are less than 1,200 additional lines that were associated with
partnership programs that were terminated in 2005 or earlier that are not
included in these numbers.

 



--------------------------------------------------------------------------------



 



Schedule 5.2.12
Slamming, Cramming and Bill Presentation Claims Received
by Sprint Prior to Execution of Agreement
Sprint has received a claim or notice of claim with respect to the following
phone numbers:

                     
NY
    7168421810       7168421810     UHRIEL BEDOYA
PA
    2152262579       2152262579     JESSIE NATHAN
PA
    7244957391       7244957391     JE CWYNAR
MD
    4104801068       4104801068     MARGARET DILLARD
CA
    7074442842       7074442842     NORMAN BRADFORD
TN
    8654089984       8654089984     ED FENDLEY
NJ
    8566860436       8566860436     EILEEN BLEMINGS
WI
    4144664347       4144664347     IRMA LINDNER
WA
    4256431324       4256431324     LARRY GALLOWAY
CA
    5102624623       5102624623     GAIL JOHNSON
NY
    2122557680       2122557680     COCO MCPHERSON
MD
    3014327338       3014327338     MICHAEL KINNA
WA
    3604120435       3604120435     RICHARD SALVAGE
VA
    7035221382       7035221382     ALICIA CHAN
NY
    7184576575       7184576575     BRADFORD HILL
NY
    5185833057       5185833057     THEODORE SCOTT
CO
    9702784056       9702784056     RONALD HILLEGAART
IL
    7083670354       7083670354     KYLE M. HOPKINS
AZ
    4804968910       4804968910     L C ACCOUNTING SERVICES
MI
    3133680813       3133680813     ARTEZ WILLIAMS
PA
    7249815641       7249815641     TOM OFFUTT
PA
    7179448224       7179448224     JENNIFER LIN
NY
    7185432728       7185432728     STEPHEN KAVASHANSKY
PA
    4128810302       4128810302     VIRGINIA ODOSKI
NJ
    8568813995       8568813995     ELEANOR GRAMIGNA
NY
    7187650658       7187650658     MARIA SILVA
IN
    3178990010       3178990010     SHEILA L WALKER
TX
    2814122584       2814122584     TRACI MEISHER
IL
    7083453083       7083453083     CHRISTINA DELAGARZA
OH
    7402646669       7402646669     JOHN VARGO
NY
    7188375093       7188375093     MARIA ROMAN
NY
    5168678256       5168678256     BRYAN BASIL
IL
    7736850815       7736850815     ELANA DUARTE
KY
    5024544007       5024544007     PORTIA BROWN
TX
    7139471274       7139471274     FEDERICO ROBLEDO
NJ
    6096450507       6096450507     KAREN POLLOCK

BTN = Billing Telephone Number

WTN = Working Telephone number

 



--------------------------------------------------------------------------------



 



Schedule 6.2.6
Items to be Covered by Interim Process Agreement
Interim Process Agreement:

Provided is a list of concepts to be completed by the buyer and the seller in
facilitation of a thorough and complete transition of the previously defined
customer base by the closing date.
Order Management

  •   Sprint Access to customer’s accounts for remainder of statue of
limitations related to legal and regulatory policies for slamming and cramming,
or other policies.     •   Need to agree on how we shut down automatic file
exchanges and when     •   EarthLink Dial-Up accounts transitioned to EarthLink
Direct Billing with cooperation of EarthLink

Collections:

  •   All Collections and Receivables < or > 90 days will transfer to Trinsic
for collection on Sprints behalf     •   Voice connectivity and call routing
changes will modified     •   Data connectivity needs to be modified or shut
down completely.     •   Resp org changes for 800 numbers as needed

Service and Repair

  •   Define a process for handling outstanding PUC escalations or complaints  
  •   Determine how to handle existing open repair tickets — includes ILEC and
Volt tickets     •   Create customer facing message that agents can use
regarding this transition     •   Staffing model estimates for service and
repair     •   Resp Org changes for 800 numbers as needed

Regulatory

  •   Detail out Federal and State Filing requirements     •   Tariff new plans
for Trinsic Local & State levels

Customer Communications
     External Communications (customer facing):

  •   Develop timeframes for Customer Communications     •   Coordinate content
of customer communications (messages)     •   Develop method of communication by
state (i.e. Bill insert, Letter, etc..)     •   Voicemail transition

     Internal Communications:

  •   Develop internal scripting for call centers and customer facing employees
    •   Coordinate IVR and Call Transfer strategies

              Portfolio Management

  •   Detail process to mirror current Sprint tariffs, rates, and product names

 



--------------------------------------------------------------------------------



 



  •   Develop timeline to transition Sprint customers to Trinsic’s OCN and LD
PIC     •   Resp orgs for customer 800#s (small biz)     •   Detail out
transition of Inside Wiring program     •   Remove Sprint branding, names and
trademark information from all customer and internal facing elements: i.e.
invoices, IVRs, online links, etc.     •   Determine ability to transition
Travel cards or need to reissue new cards from Trinsic (Foncard)     •  
Migration plan for transition of accounts (phased approach or flash-cut)

LEC

  •   Develop process to reconcile LEC bills post closing     •   Convert Sprint
OCNs to Trinsic OCNs     •   Convert LD to Trinsic PICC for intra and interlata
services (where applicable)     •   Review impending needs regarding any changes
to Carrier Access Billing

Miscellaneous

  •   Coordinate access for Trinsic to Sprint TPV/ ELOA files     •   Transition
/ Provide Access to Lifeline certification files     •   Coordinate taxes pre
and post closing     •   Alpha Accounts to be notified of intent to remove alpha
status prior to Close Date

Volt

  •   Inside Wire Maintenance customer contracts     •   Repair Tickets

Reporting

  •   Monthly churn reporting to be established to define the account level
churn from Trinsic data     •   One time data pull of all consumer and small
business lines with associated partner identification on January 31, 2006 at
midnight.

Online

  •   Define web strategic approach incorporating:

  °   Redirect online visits to Trinsic web portal     °   Set-up static
redirect pages     °   Remove Sprint domain names     °   Re-brand the C —
around the current Sprint Pages     °   Review and remove any Sprint specific
links and language from pages     °   Determine customer access strategy with
user names and passwords     °   Online account payment services [Speedpay]
redirected to Trinsic lock-boxes

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
ARTICLE 1
  PURCHASE AND SALE OF ASSETS     1  
1.1.
  Purchase and Sale of Transferred Assets     1  
1.2.
  Assumption of Obligations by Buyer     1  
1.3.
  Purchase Price     2  
1.4.
  Prorations     3  
1.5.
  Allocation of the Purchase Price for Tax Purposes     3  
1.6.
  Transfer Taxes     4  
ARTICLE 2
  ACCESS     4  
2.1.
  Access to Books and Records     4  
2.2.
  Access to Customer Data     4  
ARTICLE 3
  CLOSING     4  
3.1.
  Closing     4  
3.2.
  Deliveries by Sellers to Buyer     4  
3.3.
  Deliveries by Buyer to Sellers     5  
3.4.
  Further Assurances     5  
3.5.
  Partial Closing     5  
ARTICLE 4
  CONDITIONS     6  
4.1.
  Conditions to Buyer’s Obligations     6  
4.2.
  Conditions to Sellers’ Obligations     6  
ARTICLE 5
  REPRESENTATIONS AND WARRANTIES     7  
5.1.
  Buyer’s Representations and Warranties     7  
5.2.
  Sellers’ Representations and Warranties     8  
ARTICLE 6
  COVENANTS     10  
6.1.
  Covenants of Sellers     10  
6.2.
  Mutual Covenants     12  
ARTICLE 7
  TERMINATION     13  
7.1.
  Termination By Buyer     13  
7.2.
  Termination By Seller     13  
7.3.
  Termination By Buyer or Sellers     13  
7.4.
  Effect of Termination     14  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page    
ARTICLE 8
  ADDITIONAL MATTERS     14  
8.1.  
  Pre-Closing     14  
8.2.  
  New Customer Service Orders and Service Change Orders     15  
8.3.  
  Access to Books and Records     15  
8.4.  
  Bulk Sales Laws     15  
ARTICLE 9
  INDEMNIFICATION     16  
9.1.  
  Survival     16  
9.2.  
  Indemnification and Payment of Damages by Sellers     16  
9.3.  
  Indemnification and Payment of Damages by Buyer     16  
9.4.  
  Procedure for Indemnification — Third Party Claims     16  
9.5.  
  Procedure for Indemnification — Other Claim     17  
9.6.  
  Limitations on Sellers’ Indemnification of Purchaser     17  
9.7.  
  Limitations on Buyer’s Indemnification of Sellers     17  
ARTICLE 10
  WAIVER OF TRIAL BY JURY     18  
10.1.  
  Waiver of Trial by Jury     18  
ARTICLE 11
  CERTAIN DEFINITIONS     18  
11.1.  
  Defined Terms     18  
11.2.  
  Interpretation     22  
ARTICLE 12
  GENERAL     22  
12.1.  
  Time of the Essence     22  
12.2.  
  Notices     23  
12.3.  
  Waivers     23  
12.4.  
  Payment of Expenses     24  
12.5.  
  Headings     24  
12.6.  
  Counterparts; Facsimile     24  
12.7.  
  Successors and Assigns     24  
12.8.  
  Assignment     24  
12.9.  
  Additional Instruments and Assistance     24  
12.10.
  Governing Law     24  
12.11.
  Severability     24  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
12.12.
  Amendments     24  
12.13.
  No Construction Against the Drafting Party     25  
12.14.
  Entire Agreement; No Third Party Beneficiaries     25  

iii